   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

Debtor 1                 0DULO\Q<-DFNVRQ
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        (DVWHUQ'LVWULFWRI0LFKLJDQ
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                        
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                                         
                                                                                                           1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 

            16-46385-lsg
 Official Form 410S1                       Doc 61                 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH
                                                            Filed 04/15/20       Entered 04/15/20 14:55:33                           Page 1 of 5     page 1
                     0DULO\Q<-DFNVRQ                                                                                   
      Debtor 1       _____BB_________________________________________________                        Case number (LINQRZQ) ______________________
                     First Name          Middle Name      Last Name




 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Emily Marchino
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    04/15/2020
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        MARCHINO,EMILY                                                                        VP Loan Documentation
                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name                Middle Name            Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                       Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                                  State      ZIPCode



                     800-274-7025                                                             NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                             (PDLO




Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                page 
           16-46385-lsg                    Doc 61           Filed 04/15/20           Entered 04/15/20 14:55:33                   Page 2 of 5
                                                                                         Escrow Review Statement
                                  Return Mail Operations
                                                                                         For informational purposes only
                                  PO Box 14547
                                  Des Moines, IA 50306-4547                              Statement Date:                                   April 8, 2020
                                                                                         Loan number:
                                                                                         Property address:
                                                                                             13863 EDMORE DR
                                                                                             DETROIT MI 48205-1222



                                                                                         Customer Service
                                                                                              Online                          Telephone
                                                                                              wellsfargo.com                  1-800-340-0473
           MARILYN JACKSON
                                                                                              Correspondence                  Hours of operation
           13863 EDMORE DR                                                                    PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
           DETROIT MI 48205                                                                   Des Moines, IA 50306
                                                                                              To learn more, go to:
                                                                                              wellsfargo.com/escrow


                                                                                                We accept telecommunications relay service calls



 PLEASE NOTE: If you are presently seeking relief (or have previously been granted
 relief) under the United States Bankruptcy Code, this statement is being sent to you
 for informational purposes only. The summaries below are based on the terms of the
 loan and are provided for informational purposes only.

 These amounts are governed by the terms of the loan unless otherwise reduced by an
 order of the bankruptcy court. Because the amounts billed for the escrow items can
 change over time, we review the escrow account at least once per year to ensure there
 will be enough money to make these payments. Once the review is complete, we send
 the escrow review statement, also known as the escrow account disclosure statement.
                                                                                          The escrow account has an overage of
 Here’s what we found:                                                                                 $468.32
   • Required minimum balance: The escrow account balance is projected to be
      above the required minimum balance. This means there is an overage.

 If payments required under the bankruptcy plan have not been made, any escrow
 overage will be held in the escrow account.

   •   Payments: As of the June 1, 2020 payment, the contractual portion of the
       escrow payment decreases.



   Part 1 - Mortgage payment
    New Payment                   The new total payment will be $597.86
                                   Previous payment through New payment beginning with
                                   05/01/2020 payment date   the 06/01/2020 payment

  Principal and/or interest                  $254.06                   $254.06                        No action required
  Escrow payment                             $405.85                  $343.80
                                                                                          Starting June 1, 2020 the new contractual
  Total payment amount                      $659.91                   $597.86             payment amount will be $597.86




 See Page 2 for additional details.




16-46385-lsg               Doc 61            Filed 04/15/20                  Entered 04/15/20 14:55:33                               Page 3 of 5
                                                                                                                                               Page 2 of 3
                                                                                                                        Loan Number:


   Part 2 - Payment calculations
  For the past review period, the amount of the escrow items was $1,173.54. For the coming year, we expect the amount paid from escrow to be
  $4,125.54.

  How was the escrow payment calculated?
  To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
  escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
  determine the escrow amount.

  The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
  through the date of the analysis.



  Escrow comparison

                                                                                                                                         New monthly
                                     12/17 - 11/18     06/18 - 05/19       06/19 - 04/20   06/20 - 05/21
                                                                                                                        # of               escrow
                                       (Actual)          (Actual)            (Actual)       (Projected)
                                                                                                                       months              amount

  Property taxes                           $1,123.14         $1,125.48         $1,173.54        $1,173.54       ÷         12       =           $97.80
  Property insurance                      $3,194.00         $2,952.00             $0.00        $2,952.00        ÷         12       =          $246.00
  Total taxes and insurance                $4,317.14        $4,077.48          $1,173.54       $4,125.54        ÷         12       =         $343.80
  Escrow shortage                             $0.00             $0.00           $550.68            $0.00

  Total escrow                             $4,317.14        $4,077.48          $1,724.22       $4,125.54                                      $343.80


  Projected escrow account activity over the next 12 months
  To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
  greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
  balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                    (Calculated in Part 3 - Escrow account projections
  Lowest projected escrow balance May, 2021                                     $1,155.92           table)

  Minimum balance for the escrow account†                              -         $687.60            (Calculated as: $343.80 X 2 months)


  Escrow overage                                                      =          $468.32


  †
   The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
  account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
  contract to determine the cash reserve.




16-46385-lsg               Doc 61            Filed 04/15/20                    Entered 04/15/20 14:55:33                               Page 4 of 5
                                                                                                                                                          Page 3 of 3
                                                                                                                              Loan Number:



   Part 3 - Escrow account projections
  Escrow account projections from June, 2020 to May, 2021
                                           What we
                Payments to                expect to                                                                 Projected escrow        Balance required
  Date            escrow                    pay out         Description                                                  balance              in the account
  May 2020                                                  Starting balance                                               $1,155.86                    $687.54
  Jun 2020           $343.80                     $0.00                                                                     $1,499.66                   $1,031.34
  Jul 2020           $343.80                   $523.83      DETROIT CITY (W)                                               $1,319.63                     $851.31
  Aug 2020           $343.80                     $0.00                                                                     $1,663.43                   $1,195.11
  Sep 2020           $343.80                     $0.00                                                                    $2,007.23                    $1,538.91
  Oct 2020           $343.80                     $0.00                                                                     $2,351.03                   $1,882.71
  Nov 2020           $343.80                     $0.00                                                                    $2,694.83                    $2,226.51
  Dec 2020           $343.80                    $649.71     DETROIT CITY (W)                                              $2,388.92                    $1,920.60
  Jan 2021           $343.80                     $0.00                                                                     $2,732.72                   $2,264.40
  Feb 2021           $343.80                     $0.00                                                                    $3,076.52                    $2,608.20
  Mar 2021           $343.80                     $0.00                                                                    $3,420.32                    $2,952.00
  Apr 2021           $343.80                     $0.00                                                                    $3,764.12                    $3,295.80
  May 2021           $343.80                  $2,952.00     STATE FARM INS                                                $1,155.92                     $687.60

  Totals           $4,125.60                  $4,125.54



   Part 4 - Escrow account history
  Escrow account activity from June, 2019 to May, 2020
                        Deposits to escrow                    Payments from escrow                                                     Escrow balance
     Date      Actual      Projected Difference           Actual   Projected Difference              Description           Actual         Projected Difference
  Jun 2019                                                                                        Starting Balance            $72.51        $719.88         -$647.37
  Jun 2019      $338.69         $359.96        -$21.27       $0.00             $0.00     $0.00                               $411.20       $1,079.84       -$668.64

  Jul 2019      $405.85         $359.96        $45.89      $523.83        $501.27        $22.56   DETROIT CITY (W)           $293.22        $938.53         -$645.31

  Aug 2019      $405.85         $359.96        $45.89        $0.00             $0.00     $0.00                               $699.07       $1,298.49        -$599.42

  Sep 2019      $405.85         $359.96        $45.89        $0.00             $0.00     $0.00                             $1,104.92       $1,658.45        -$553.53

  Oct 2019       $811.70        $359.96       $451.74        $0.00             $0.00     $0.00                              $1,916.62      $2,018.41        -$101.79

  Nov 2019        $0.00         $359.96      -$359.96        $0.00             $0.00     $0.00                              $1,916.62      $2,378.37        -$461.75

  Dec 2019      $405.85         $359.96        $45.89       $649.71       $624.21        $25.50   DETROIT CITY (W)          $1,672.76      $2,114.12        -$441.36

  Jan 2020       $811.70        $359.96       $451.74        $0.00             $0.00     $0.00                             $2,484.46      $2,474.08           $10.38

  Feb 2020      $405.85         $359.96        $45.89        $0.00             $0.00     $0.00                             $2,890.31      $2,834.04           $56.27

  Mar 2020      $405.85         $359.96        $45.89        $0.00             $0.00     $0.00                             $3,296.16      $3,194.00          $102.16

  Apr 2020      $405.85         $359.96        $45.89        $0.00             $0.00     $0.00                             $3,702.01       $3,553.96        $148.05
  (estimate)

  May 2020      $405.85         $359.96        $45.89     $2,952.00     $3,194.00      -$242.00   STATE FARM INS            $1,155.86       $719.92         $435.94
  (estimate)

  Totals       $5,208.89       $4,319.52      $889.37     $4,125.54     $4,319.48      -$193.94




 Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2019 Wells Fargo Bank, N.A. All rights
 reserved. NMLSR ID 399801 9/19
16-46385-lsg               Doc 61             Filed 04/15/20                       Entered 04/15/20 14:55:33                                  Page 5 of 5
